Dismissed and Opinion filed December 12, 2002








Dismissed and Opinion filed December 12, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00612-CV
____________
 
MEMON CORPORATION, INC., Appellant
 
V.
 
LESLIE=S
POOLMART, INC., Appellee
 

 
On
Appeal from the County Civil Court at Law No. 2
Harris
County, Texas
Trial
Court Cause No. 763,622
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed March 12, 2002.
On December 6, 2002, appellant filed a motion to dismiss
because it no longer desires to prosecute the appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted. 
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion filed
December 12, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).